USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2059                        RONALD L'HEUREUX,                      Plaintiff, Appellant,                                v.                        WALTER WHITMAN AND                          JUSTIN AMEIAL,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND          [Hon. Ronald R. Lagueux, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                     Ronald L'Heureux on brief pro se.     Sheldon Whitehouse, Attorney General, and Elisabeth A.Wallace, Special Assistant Attorney General, on Motion to DismissAppeal or to Summarily Affirm the Judgment Below, for appellees.June 7, 1999                                              Per Curiam.  Upon careful review of the record,  appellant's brief, and defendant's motion to dismiss the appeal  or for summary disposition, we conclude that this appeal is  frivolous.  The dismissal was proper for the reasons stated in  the magistrate judge's Report and Recommendation dated August  5, 1998, and adopted by the district court.  Plaintiff's  meritless and irrelevant appellate arguments cast no doubt on  the dismissal.            Defendant's motion for reconsideration of the default  order is granted, that default order is vacated, and  defendant's motion to dismiss is treated as his brief.            Defendant's motion for summary disposition is  granted.            Affirmed.  See 1st Cir. Loc. R. 27.1.